                     Case 1:17-cr-00548-PAC Document 258 Filed 01/21/20 Page 1 of 2

Federal Defenders                                                                                Southern District
                                                                  52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                           Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                                             Southern District of New York
Executive Director                                                                              Jennifer L. Brown
                                                                                                 Attorney-in-Charge
                                                             January 21, 2020

                 BY ECF
                 Hon. Paul A. Crotty
                 United States District Judge
                 Southern District of New York
                 500 Pearl Street
                 New York, NY 10007

                 Re: United States v. Schulte, S2 17 Cr. 548 (PAC)

                 Dear Judge Crotty:

                 The defense, without waiving its previous objections, respectfully asks the Court to
                 reconsider one aspect of its January 17, 2020 in limine rulings—its decision allowing
                 Paul Rosenzweig to testify as an expert on WikiLeaks.

                The Court ruled, in relevant part, that "[a]n understanding of the WikiLeaks organization
                and how it operates is directly relevant to the allegation that,In transmitting Classified
                Information to WikiLeaks, Schulte intended or had reason to believe there would be
                injury to the United States." Dkt. 256, at 4. This ruling makes sense only if the
                government first presents foundational evidence showing that Mr. Schulte knew how
                 WikiLeaks was organized and operated. Absent such evidence showing what Mr. Schulte
                knew, expert testimony about these subjects would be totally disconnected from—and
                therefore would have no bearing on—Mr. Schulte's state of mind. See, e.g., United States
                 v. Kaplan, 490 F.3d 110, 120-21 (2d Cir. 2007) (rejecting government's argument that
                testimony that the fraud was "obvious and widely-known tended to make it more
                probable that [the defendant] also knew about it"; Circuit stated that "[e]vidence of
                others' knowledge would have been highly relevant had it been supplemented by
                evidence supporting the conclusion that such knowledge was communicated to [the
                defendant], or that [the defendant] had been exposed to the same sources from which
                these others derived their knowledge"). In Kaplan, the Second Circuit vacated the
                defendant's conviction on the counts related to the testimony about other people's
                knowledge that was not sufficiently connected to the defendant's knowledge. Id. at 124;
                see also United States v. Zayyad, 741 F.3d 452, 460 (4th Cir. 2014) ("Unless there is a
                connection between the external facts and the defendant's state of mind, the evidence of
                the external facts is not relevant.") (quoting United States v. Curtis, 782 F.2d 593, 599
                (6th Cir. 1986)).

                 Here, absent proof that Mr. Schulte was aware of how WikiLeaks was organized or
                 functioned, Mr. Rosenzweig's testimony about those subjects, even if accurate and
                 admissible under Fed. R. Evid. 702, would be irrelevant to what Mr. Schulte "intended or
        Case 1:17-cr-00548-PAC Document 258 Filed 01/21/20 Page 2 of 2



Hon. Paul A. Crotty
January 21, 2020
Page 2

      had reason to believe" when he allegedly leaked information to WikiLeaks in 2016. As in
      Kaplan, it would be error to admit this testimony without the required connection to what
      Mr. Schulte actually knew.

      The same principle applies to Mr. Rosenzweig's purported testimony about harm
      ostensibly caused by prior WikiLeaks revelations. If Mr. Schulte did not know in 2016
      about the prior revelations or the harm they supposedly caused to the United States, any
      expert testimony about those revelations and resulting harm is irrelevant (and unfairly
      prejudicial under Rule 403).

      For these reasons, we respectfully ask the Court to reconsider its ruling with respect to
      Mr. Rosenzweig. Absent evidence from the government as to Mr. Schulte's 2016
      knowledge regarding these matters, Mr. Rosenzweig's testimony is irrelevant and should
      be precluded.

       We thank the Court for its continuing attention to this matter.

                                                            Respectfully submitted,

                                                               /s/
                                                            Edward S. Zas & Sabrina P. Shroff
                                                            Counselfor Joshua A. Schulte
